DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5-7, 9, 11-12, 14, 16, 18-21, 23 and 25-38 are allowed.
	The following is a statement of reasons for allowance:
As for independent claim 1, it recites a method for language based content recommendations using closed caption.  Prior art of record discloses a similar method, but fails to teach the claims in combination with processing a digital caption stream to determine speaker changes associated with an audio stream of a content item that has been selected by a user for future output, wherein the processing occurs prior to output of the content item, determining, based on the speaker changes and  linguistic characteristics of caption streams associated with a plurality of different content items that have not yet been output to the user, a recommended plurality of content items; and sending an indication of the recommended plurality of content items.
	Dependent claims 3, 5-6, 21, 23, 25, 27, 31-32, 35-38 are allowed because they further limit their parent claims.

As for independent claim 7, it recites a method for language based content recommendations using closed caption.  Prior art of record discloses a similar method, but fails to teach the claims in combination with determining a first video program 
Dependent claims 9, 11-12, 28-29 and 33 are allowed because they further limit their parent claims.

As for independent claim 14, it recites a method for language based content recommendations using closed caption.  Prior art of record discloses a similar method, but fails to teach the claims in combination determining, a first content item selected by a user for future output, processing, prior to output of the first content item, a digital caption stream associated with the first content item to determine a first reading level based on a time duration during which different speakers within a portion of the first content item and 4Application No.15/856,585Docket No.: 007412.03364Response to Non-Final Office Action dated April 28, 2021determining a recommended content item having a second reading level similar to the first reading level.
Dependent claims 16, 18-20, 30 and 34 are allowed because they further limit their parent claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657